United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1841
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               David Allen Goodwin

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: August 9, 2016
                            Filed: September 23, 2016
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.1
                          ____________

PER CURIAM.

       David Allen Goodwin pled guilty to being a felon in possession of a handgun,
in violation of 18 U.S.C. § 922(g)(1), and was sentenced as an armed career criminal

      1
       This opinion is being filed by Judge Wollman and Judge Smith pursuant to 8th
Cir. Rule 47E.
to the mandatory minimum punishment of 180 months’ imprisonment. He appealed,
contending that his Iowa burglary conviction did not qualify as a violent felony
predicate under the Armed Career Criminal Act. 18 U.S.C. § 924(e)(1). We
summarily affirmed the conviction, citing our court’s recent decision in United States
v. Mathis, 786 F.3d 1068 (8th Cir. 2015).

       The United States Supreme Court granted Goodwin’s petition for a writ of
certiorari, vacated our judgment, and remanded the case to us for further
consideration in light of its decision in Mathis v. United States, 136 S. Ct. 2243
(2016), which held that “[b]ecause the elements of Iowa’s burglary law are broader
than those of generic burglary, Mathis’s convictions under that law cannot give rise
to an ACCA sentence.” Id. at 2257.

       In a joint statement filed following the Supreme Court’s remand order, the
government agreed with Goodwin that Goodwin’s sentence should be vacated and the
case remanded for resentencing.

       Goodwin’s sentence is vacated, and the case is remanded to the district court
for resentencing.
                      ______________________________




                                         -2-